FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 1 of 18
       # 131787549  E-Filed 07/30/2021 07:48:20 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Gustavo Piacente
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Metha Group International Corp, Pablo S Tottis
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☒ $75,001 - $100,000
        ☐ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                       Exhibit A
                                                          -1-
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 2 of 18




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☒ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 3 of 18



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☒ Nonmonetary declaratory or injunctive relief;
           ☒ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Jason S Remer                            Fla. Bar # 165580
                   Attorney or party                                     (Bar # if attorney)

  Jason S Remer                            07/30/2021
   (type or print name)                           Date




                                                   -3-
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 4 of 18
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 5 of 18
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 6 of 18
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 7 of 18
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 8 of 18
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 9 of 18
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 10 of 18
       # 132424255   E-Filed 08/10/2021 10:36:47 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI_DADE COUNTY, FLORIDA


        GUSTAVO PIACENTE,

               Plaintiff,                                          Case No. 2021-018386-CA-01

        v.

        METHAS GROUP INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES, a Florida Profit
        Corporation and PABLO S. TOTTIS individually,

              Defendant.
        ____________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO:    PABLO S. TOTTIS:

                              PABLO S. TOTTIS
                              930 E 49TH ST
                              HIALEAH, FL 33013


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                     JASON S. REMER, ESQ.
                                     REMER & GEORGES-PIERRE, PLLC
                                     44 WEST FLAGLER STREET
                                     SUITE 2200
                                     MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of
        this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
        answer with the Clerk of this Court within a reasonable period of time after service.


        __________________________________________
        CLERK                               DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 11 of 18
       # 132424255   E-Filed 08/10/2021 10:36:47 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI_DADE COUNTY, FLORIDA


        GUSTAVO PIACENTE,

               Plaintiff,                                          Case No. 2021-018386-CA-01

        v.

        METHAS GROUP INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES, a Florida Profit
        Corporation and PABLO S. TOTTIS individually,

              Defendant.
        ____________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO: METHAS GROUP INTERNATIONAL CORP d/b/a CAR ONE AUTO SALES through
        their REGISTERED AGENT:

                              PABLO S. TOTTIS
                              930 E 49TH ST
                              HIALEAH, FL 33013

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                     JASON S. REMER, ESQ.
                                     REMER & GEORGES-PIERRE, PLLC
                                     44 WEST FLAGLER STREET
                                     SUITE 2200
                                     MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of
        this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
        answer with the Clerk of this Court within a reasonable period of time after service.


        __________________________________________
        CLERK                               DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 12 of 18
       # 132424255   E-Filed 08/10/2021 10:36:47 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI_DADE COUNTY, FLORIDA


        GUSTAVO PIACENTE,

               Plaintiff,                                          Case No. 2021-018386-CA-01

        v.

        METHAS GROUP INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES, a Florida Profit
        Corporation and PABLO S. TOTTIS individually,

              Defendant.
        ____________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO: METHAS GROUP INTERNATIONAL CORP d/b/a CAR ONE AUTO SALES through
        their REGISTERED AGENT:

                              PABLO S. TOTTIS
                              930 E 49TH ST
                              HIALEAH, FL 33013

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                     JASON S. REMER, ESQ.
                                     REMER & GEORGES-PIERRE, PLLC
                                     44 WEST FLAGLER STREET
                                     SUITE 2200
                                     MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of
        this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
        answer with the Clerk of this Court within a reasonable period of time after service.


        __________________________________________
                                         8/11/2021
        CLERK                                DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 13 of 18
       # 132424255   E-Filed 08/10/2021 10:36:47 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI_DADE COUNTY, FLORIDA


        GUSTAVO PIACENTE,

               Plaintiff,                                          Case No. 2021-018386-CA-01

        v.

        METHAS GROUP INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES, a Florida Profit
        Corporation and PABLO S. TOTTIS individually,

              Defendant.
        ____________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO:    PABLO S. TOTTIS:

                              PABLO S. TOTTIS
                              930 E 49TH ST
                              HIALEAH, FL 33013


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                     JASON S. REMER, ESQ.
                                     REMER & GEORGES-PIERRE, PLLC
                                     44 WEST FLAGLER STREET
                                     SUITE 2200
                                     MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of
        this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
        answer with the Clerk of this Court within a reasonable period of time after service.


                                       8/11/2021
        __________________________________________
        CLERK                                DATE

        _____________________________________
        (BY) DEPUTY CLERK
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 14 of 18
       # 133322035   E-Filed 08/24/2021 04:01:14 PM


                                             RETURN OF SERVICE

        State of Florida                       County of MIAMI DADE                              Circuit Court

        Case Number: 2021-018386-CA-01

        Plaintiff:
        GUSTAVO PIACENTE                                                             ROD2021000414
        vs.
        Defendant:
        METHAS GROUP INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES, a Florida Profit
        Corporation and PABLO S. TOTTIS individually,

        For:
        JASON REMER

        Received by Due Process, LLC on the 12th day of August, 2021 at 9:25 am to be served on METHAS
        GROUP INTERNATIONAL CORP D/B/A CAR ONE AUTO S ALES THROUGH THEIR REGISTERED
        AGENT PABLO S TOTTIS, 930 E 49TH STREET, HIALEHA, FL 33013.

        I, DAVE ANDREW, do hereby affirm that on the 19th day of August, 2021 at 4:05 pm, I:

        served a CORPORATION by delivering a true copy of the Summons and Complaint with the date and
        hour of service endorsed thereon by me, to: PABLO TOTTIS as RA for METHAS GROUP
        INTERNATIONAL CORP D/B/A CAR ONE AUTO S ALES THROUGH THEIR REGISTERED AGENT, at
        the address of: 930 E 49TH STREET, HIALEHA, FL 33013, and informed said person of the contents
        therein, in compliance with state statutes.

        Additional Information pertaining to this Service:
        8/16/2021 11:53 am Attempted service at 930 E 49TH STREET, HIALEHA, FL 33013, per Jose the
        defendant is about 1 hour away. Jose is not an employee of the company.
        8/19/2021 4:05 pm Attempted service at 930 E 49TH STREET, HIALEHA, FL 33013, served on Pablo s.
        Tottis /RA.. 50, M, H, 5'10, 170, BLACK HAIR AND NO GLASSES. Defendant is not married and not in the
        military.
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 15 of 18




                            RETURN OF SERVICE For 2021-018386-CA-01

    I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
    Server, in good standing, in the judicial circuit in which the process was served. Under the perjury, I
    declare that I have read the foregoing document and the facts in it are true. NO NOTARY REQUIRED
    PURSUANT TO F.S.92.525(2)




                                                                             DAVE ANDREW
                                                                             CPS # 1556

                                                                             Due Process, LLC
                                                                             PO BOX 612576
                                                                             MIAMI, FL 33261
                                                                             (305) 916-0757

                                                                             Our Job Serial Number: ROD-2021000414


                                Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2a
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 16 of 18
       # 133322408   E-Filed 08/24/2021 04:03:28 PM


                                             RETURN OF SERVICE

        State of Florida                       County of MIAMI DADE                            Circuit Court

        Case Number: 2021-018386-CA-01

        Plaintiff:
        GUSTAVO PIACENTE                                                             ROD2021000415
        vs.
        Defendant:
        METHAS GROUP INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES, a Florida Profit
        Corporation and PABLO S. TOTTIS individually,

        For:
        JASON REMER

        Received by Due Process, LLC on the 12th day of August, 2021 at 9:25 am to be served on PABLO S
        TOTTIS, 930 E 49TH STREET, HIALEHA, FL 33013.

        I, DAVE ANDREW, do hereby affirm that on the 19th day of August, 2021 at 4:05 pm, I:

        INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons and Complaint with
        the date and hour of service endorsed thereon by me, to: PABLO S TOTTIS at the address of: 930 E
        49TH STREET, HIALEHA, FL 33013, and informed said person of the contents therein, in compliance
        with state statutes.

        Additional Information pertaining to this Service:
        8/16/2021 11:54 am Attempted service at 930 E 49TH STREET, HIALEHA, FL 33013, per Jose the
        defendant is not in
        8/18/2021 12:21 pm Attempted service at 930 E 49TH STREET, HIALEHA, FL 33013, per Ramiro the
        defendant is not in
        8/19/2021 4:05 pm Attempted service at 930 E 49TH STREET, HIALEHA, FL 33013, Pablo s. Tottis /RA..
        50, M, H, 5'10, 170, BLACK HAIR AND NO GLASSES. Defendant is not married and not in the military.
Case 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 17 of 18




                            RETURN OF SERVICE For 2021-018386-CA-01

    I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
    Server, in good standing, in the judicial circuit in which the process was served. Under the perjury, I
    declare that I have read the foregoing document and the facts in it are true. NO NOTARY REQUIRED
    PURSUANT TO F.S.92.525(2)




                                                                             DAVE ANDREW
                                                                             CPS # 1556

                                                                             Due Process, LLC
                                                                             PO BOX 612576
                                                                             MIAMI, FL 33261
                                                                             (305) 916-0757

                                                                             Our Job Serial Number: ROD-2021000415


                                Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2a
FilingCase 1:21-cv-23208-XXXX Document 1-2 Entered on FLSD Docket 09/03/2021 Page 18 of 18
       # 133322035   E-Filed 08/24/2021 04:01:14 PM

                                                             IN THE CIRCUIT COURT OF THE
                                                             11TH JUDICIAL CIRCUIT IN AND FOR
                                                             MIAMI-DADE COUNTY, FLORIDA


        GUSTAVO PIACENTE,

               Plaintiff,                                            Case No. 2021-018386-CA-01

        v.

        METHAS GROPU INTERNATIONAL CORP
        d/b/a CAR ONE AUTO SALES et al.

              Defendant.
        ____________________________________/


                               NOTICE OF APPEARANCE AS COUNSEL

               PLEASE TAKE NOTICE that the undersigned counsel, Daniel H. Hunt, Esq., hereby

        files this Notice of Appearance as counsel on behalf of the Plaintiff in the above-styled cause.

        The undersigned associate counsel requests that copies of all pleadings, notices, correspondence,

        and communications of any type, be furnished to him in accordance therewith.

        Dated: August 24, 2021

                                                             Respectfully submitted,

                                                                 /S/ Daniel H. Hunt_______
                                                             REMER & GEORGES-PIERRE, PLLC
                                                             Jason S. Remer, Esq.
                                                             Florida Bar No. 0165580
                                                             jremer@rgpattorneys.com
                                                             Daniel H. Hunt, Esq.
                                                             Florida Bar No. 121247
                                                             dhunt@rgpattorneys.com
                                                             Courthouse Tower
                                                             44 West Flagler Street, Suite 2200
                                                             Miami, FL 33130
                                                             Tel: (305) 416-5000
                                                             Fax: (305) 416-5005

                                                             Attorney for Plaintiff
